Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is a response to Applicant’s Election filed June 30, 2021.
New claim 46 is acknowledged.  Claim 24 has been amended.
Claims 1-3, 6-10, 13, 16, 17, 21, 24, 26, 31, 34, 36-39 and 41-46 are pending in the instant application.


Election/Restrictions
Applicant’s election (without traverse) of Group III in the reply filed June 30, 2021 is acknowledged.  Applicant’s further election of the cancer factor, NKX6.2 in the reply filed on June 30, 2021 is also acknowledged.  Claims 1-3, 6-10, 13 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely made the restriction/election requirement in the reply filed on June 30, 2021.   
The requirement for election is still deemed proper and is made FINAL.
Accordingly, claims 16, 17, 24, 26, 31, 34, 36-39 and 41-46 have been examined on the merits as detailed below:

Information Disclosure Statement
Applicant's information disclosure statement (IDS) filed February 5, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.

Drawings
The Drawings filed November 13, 2019 are acknowledged.  However, the Drawings are objected to because some Drawings reference the color “yellow”. See Figure 9B, for example.  In the instant application, color drawings have been filed without a petition which has been granted or approved.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
  Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web.  Therefore, only one set of such color drawings is necessary when filing via EFS-Web.  


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been placed in the file.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 17, 24, 26, 31, 34, 36-39 and 41-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The claims are drawn to a method of inhibiting a glioblastoma stem-like cell (GSC) by introducing a composition that comprises an inhibitor of at least one cancer factor or stemness factor into the GSC, wherein the cancer factor is selected from the group consisting of BASP1, NKX6.2, STOX2, and MYCN and the stemness factor is selected from the group consisting of SOX8, OLIG2, HES6, and ASCL1 and a method of treating a subject with a glioma comprising administering a composition comprising an inhibitor of at least one cancer factor or stemness factor, wherein the cancer factor is selected from the group consisting of BASP1, NKX6.2, STOX2, and MYCN and the stemness factor is selected from the group consisting of SOX8, OLIG2, HES6, and ASCL1.

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
Adequate written description support under 35 USC §112, first paragraph, for the entire genus of ASCL1, BASP1, NKX6.2, MYCN, SOX8 and OLIG2 inhibitors as claimed does not exist in the instant application. That is, adequate written description support does not exist for the genus of compounds and compositions required to practice the full scope of the invention claimed. The specification discloses neither a representative number of species compounds nor any structure/function correlation that would enable one of skill to immediately envision the genus of ASCL1, BASP1, NKX6.2, MYCN, SOX8 and OLIG2 inhibitors required to practice the full scope of the invention as claimed. 
The instant Specification provides guidance and working examples of lentiviruses encoding for shRNAs specific for and targeted to ASCL1, BASP1, NKX6.2, MYCN, SOX8 and OLIG2 and carry out the functionality as claimed.  For example, the Specification discloses:
These results confirmed the reprogramming observations above that SOX8 and OLIG2 together were dispensable for GSC maintenance, that ASCL1, BASP1, NKX6.2 and MYCN represented core master regulators of GSCs in general, and that effective inhibition of any combination of 2 or more of these 4 core master regulators, either by genetic means (si/shRNA) or perhaps small molecule inhibitors, would have significant therapeutic potential as a GSC-specific treatment of GBM, and possibly for other cancers whose stem cells share similar regulatory pathways

Importantly, in claiming the use of an inhibitor of BASP1, NKX6.2, STOX2, MYCN, SOX8, OLIG2, HES6, or ASCL1, the coverage sought would embrace any such molecule which is either currently known, or has yet to be discovered.  It is a fundamental tenet of the written description requirement that applicants may not preempt future discoveries by claiming an invention that is not considered to be in their possession at the time of filing.  Since the genus claimed as described above is large and variable, the disclosure of only shRNAs specific for and targeted to ASCL1, BASP1, NKX6.2, MYCN, SOX8 and OLIG2 and carry out the functionality as claimed is not considered to provide a representative sample of structures that would allow one of skill to envision the full genus of any such inhibitor substances.  
Before the effective filing date of the claimed invention, the prior art taught antisense nucleic acids targeted to cancer factor, MYCN for the treatment of glioblastoma.  See WO 2004/096826 (submitted and made of record on the IDS filed February 5, 2020).  Also, the prior art taught stemness factor, OLIG2 shRNA for the treatment of glioblastoma.  See Figure 19 of WO 2013/188813 (submitted and made of record on the IDS filed In re Gostelli 872, F.2d at 1012, 10 USPQ2d at 1618, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. 
In conclusion, the Specification as filed does not provide sufficient descriptive support for the myriad of BASP1, NKX6.2, STOX2, MYCN, SOX8, OLIG2, HES6, and ASCL1 inhibitors embraced by the claims.  For the reasons discussed above, the 35 USC § 112 rejection for written description is applicable.  
Limiting the claims to BASP1, NKX6.2, STOX2, MYCN, SOX8, OLIG2, HES6, and ASCL1 nucleic acid inhibitors would obviate this written description rejection.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 24 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2004/096826 (submitted and made of record on the IDS filed February 5, 2020). 
The claims are drawn to a method of inhibiting a glioblastoma stem-like cell (GSC) by introducing a composition that comprises an inhibitor of at least one cancer factor or stemness factor into the GSC, wherein the cancer factor is selected from the group consisting of BASP1, NKX6.2, STOX2, and MYCN and the stemness factor is selected from the group consisting of SOX8, OLIG2, HES6, and ASCL1 and a method of treating a subject with a glioma comprising administering a composition comprising an inhibitor of at least one cancer factor or stemness factor, wherein the cancer factor is selected from the group consisting of BASP1, NKX6.2, STOX2, and MYCN and the stemness factor is selected from the group consisting of SOX8, OLIG2, HES6, and ASCL1.

Therefore, claims 16, 24 and 46 are anticipated by WO 2004/096826.


******
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/188813 (submitted and made of record on the IDS filed February 5, 2020).
The claims are as described above.
WO 2013/188813 discloses stemness factor, OLIG2 shRNA for treating tumors such as glioblastoma.  For example, WO 2013/188813 teaches: 
PCR analysis of GBM stem-like cells (GBM4) derived from human primary tumors showed that OLIG2 shRNA caused a reduction in OLIG2 expression, and changed the expression of direct OLIG2 targets and linked markers (n = 5 per experiment). OLIG2 shRNA allowed p21 expression levels to rise while the expression of OMG dropped, which is consistent with the well-established suppression of p21 and promotion of OMG directly triggered by OLIG2. Moreover, genetic knock-down of OLIG2 caused a significant reduction in the expression levels of oligodendrocyte markers (CNPase, MBP, and PLP1) and stem cell markers (CD 133 and Nestin) on GBM stem-like cells.

Also, see Figure 19, for example.  
Therefore, claim 16 is anticipated by WO 2013/188813.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 17, 24, 26, 39, and 46 are rejected under 35 U.S.C. §103 as being unpatentable over WO 2004/096826 (submitted and made of record on the IDS filed February 5, 2020) in view of WO 2013/188813 (submitted and made of record on the IDS filed February 5, 2020).
The claims are as described above.
WO 2004/096826 and WO 2013/188813 are relied upon as discussed above. 
WO 2013/188813 additionally teaches the OLIG2 inhibitors of their invention treat glioblastoma.  See Abstract and paragraphs [0120], [0373] and [0389], for example.  
Neither WO 2004/096826 nor WO 2013/188813 teach a method of inhibiting a GSC by introducing a composition that comprises an inhibitor of at least one cancer factor and stemness factor into the GSC or a method of treating a subject with a glioma comprising administering a composition comprising an inhibitor of at least one cancer factor and stemness factor.
Before the effective filing date of the claimed invention, the prior art taught a method of inhibiting a GSC or a method of treating a subject with a glioma comprising administering a composition comprising an inhibitor of at least one cancer factor.  Before the effective filing date of the claimed invention, the prior art taught a method of inhibiting a GSC or a method of treating a subject with a glioma comprising administering a composition comprising an inhibitor of at least one stemness factor.
It would have been obvious for one of ordinary skill in the art to combine the method of WO 2004/096826 with the method of WO 2013/188813 for additive or beneficial improvements to treat or inhibit glioblastoma.  Applicant is reminded that, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex lnc., 550 U.S. 398,416 (2007).   
Furthermore, it is well-known and routine in the art to use combination therapy for additive effects for disease treatment.
A person of ordinary skill in the art would have been motivated and expected reasonable success to devise the methods as presently claimed for the purpose of treating glioblastoma in a subject as taught and suggested by WO 2004/096826 and WO 2013/188813.
Therefore, claims 16, 17, 24, 26, 39, and 46 would have been prima facie obvious over the prior art of WO 2004/096826 and WO 2013/188813, before the effective filing date of the claimed invention.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635